                                            Case 4:18-cv-00939-PJH Document 234 Filed 07/30/21 Page 1 of 5




                                  1

                                  2

                                  3

                                  4                                      UNITED STATES DISTRICT COURT

                                  5                                     NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         CYNTEC COMPANY, LTD.,
                                                                                            Case No. 18-cv-0939-PJH
                                  8                        Plaintiff,

                                  9                  v.                                     FINAL PRETRIAL ORDER
                                  10        CHILISIN ELECTRONICS CORP., et al.,             Re: Dkt. Nos. 205, 206

                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Pursuant to Rule 16(e) of the Federal Rules of Civil Procedure, this final pretrial

                                  15   order is hereby entered and shall control the course of the trial unless modified by a

                                  16   subsequent order.

                                  17   I.       MOTIONS IN LIMINE

                                  18            A.        Cyntec’s Motion in Limine No. 1

                                  19            Cyntec’s first motion in limine asks the court to “preclude Chilisin from offering any

                                  20   non-infringement argument that is either inconsistent with the court’s claim construction

                                  21   order or not previously disclosed.” Chilisin does not oppose this request to the extent

                                  22   that it is still permitted to introduce factual evidence that its own accused products do not

                                  23   infringe the patents-in-suit. As stated at the pretrial conference, the motion is GRANTED.

                                  24            B.        Cyntec’s Motion in Limine No. 2

                                  25            Cyntec’s second motion in limine to exclude Chilisin from offering evidence or

                                  26   argument regarding the priority date of the ’580 patent, and related arguments, is

                                  27   DENIED as moot based on Chilisin’s representation at the pretrial conference that it will

                                  28   not present such evidence or argument.
                                          Case 4:18-cv-00939-PJH Document 234 Filed 07/30/21 Page 2 of 5




                                  1           C.     Cyntec’s Motion in Limine No. 3

                                  2           Cyntec’s third motion in limine seeks to “exclude any evidence or argument

                                  3    pertaining to Chilisin’s indefiniteness-based invalidity defense that was resolved at

                                  4    summary judgment.” For the reasons stated at the pretrial conference, this motion is

                                  5    DENIED.

                                  6           D.     Cyntec’s Motion in Limine No. 4

                                  7           Cyntec’s fourth motion in limine seeks to “preclude Chilisin from presenting any

                                  8    evidence or argument to the jury regarding whether Cyntec knew of and failed to disclose

                                  9    to the patent office two alleged prior art references.” At the pretrial conference, Chilisin

                                  10   represented that it did not intend to present such evidence or argument to the jury,

                                  11   accordingly, this motion is DENIED as moot.

                                  12          E.     Cyntec’s Motion in Limine No. 5
Northern District of California
 United States District Court




                                  13          Cyntec’s fifth motion in limine seeks to preclude Chilisin from presenting an

                                  14   unclean hands defense. Chilisin did not oppose this motion, and the motion is DENIED

                                  15   as moot.

                                  16          F.     Cyntec’s Motion in Limine No. 6

                                  17          Cyntec’s sixth motion in limine seeks to “exclude evidence, opinions, and

                                  18   arguments related to the ‘corrected’ certified translation” of a Japanese patent referred to

                                  19   as the “Nakamura reference.” This motion relates to the same subject matter as

                                  20   Chilisin’s third motion in limine. As discussed at the pretrial conference, Cyntec’s sixth

                                  21   motion in limine and Chilisin’s third motion in limine are both DENIED, and the parties are

                                  22   directed to meet and confer regarding a stipulation as to which translation to show the

                                  23   jury. If the parties cannot agree, each side may present their own translation and may

                                  24   call their own translator as a witness.

                                  25          G.     Chilisin’s Motion in Limine No. 1

                                  26          Chilisin’s first motion in limine seeks an order precluding Cyntec from alleging

                                  27   infringement of the ’312 and ’037 patents under the doctrine of equivalents. Cyntec did

                                  28   not oppose the motion. Accordingly, this motion is DENIED as moot.
                                                                                     2
                                              Case 4:18-cv-00939-PJH Document 234 Filed 07/30/21 Page 3 of 5




                                  1              H.     Chilisin’s Motion in Limine No. 2

                                  2              Chilisin’s second motion in limine asks that the court “preclude evidence and

                                  3    argument asserting that ‘molding’ requires the application of pressure.” As stated at the

                                  4    pretrial conference, this motion is DENIED and both sides may present evidence and

                                  5    argument regarding the meaning of the term “molding,” which was not construed by the

                                  6    court.

                                  7              I.     Chilisin’s Motion in Limine No. 3

                                  8              Chilisin’s third motion in limine was discussed above, together with Cyntec’s sixth

                                  9    motion in limine, and is DENIED for the reasons set forth above.

                                  10   II.       VOIR DIRE

                                  11             As discussed at the pretrial conference, the court will incorporate the parties’

                                  12   jointly-proposed questions into the voir dire which will be conducted primarily by the
Northern District of California
 United States District Court




                                  13   court. The parties will each be allotted up to 20 minutes for followup questions.

                                  14   III.      JURY INSTRUCTIONS

                                  15             At the pretrial conference, the court indicated its inclination to accept the parties’

                                  16   jointly submitted jury instructions. The parties also represented that they now agree that

                                  17   instruction 31 (priority) and instruction 33 (first inventor) are inapplicable to the case and

                                  18   should not be included in the jury instructions.

                                  19             The court further resolved the remaining disputes regarding the instructions on

                                  20   “summary of contentions,” “interpretation of claims,” and “indefiniteness.”

                                  21             The court then directed the parties to remove duplicative instructions, to renumber

                                  22   the instructions, and to submit revised proposed jury instructions by August 9, 2021.

                                  23             The court further directs the parties to include the following instruction as part of

                                  24   the “interpretation of claims” instruction:

                                  25             With respect to the term “by means of the first hardness difference of the
                                  26             first magnetic powder and the second magnetic powder, the mixture of the
                                                 first magnetic powder and the second magnetic powder and the conducting
                                  27             wire buried therein are combined to form an integral magnetic body at a
                                                 temperature lower than the melting point of the insulating encapsulant,” you
                                  28             can apply the ordinary meaning of that term, with the understanding that the
                                                                                         3
                                             Case 4:18-cv-00939-PJH Document 234 Filed 07/30/21 Page 4 of 5




                                                hardness difference has an impact on the temperature but is not the only
                                  1             potential cause of a lower temperature.
                                  2    IV.      VERDICT FORM
                                  3             Regarding the verdict form, the parties are directed to meet and confer and submit
                                  4    a joint proposed verdict form consistent with the following instructions.
                                  5             As to the section on infringement, Chilisin’s proposed verdict form contains too
                                  6    many individual interrogatories regarding induced and contributory infringement, so the
                                  7    joint proposed verdict form shall incorporate the general structure of Cyntec’s proposed
                                  8    section on infringement.
                                  9             As to the section on invalidity, Cyntec’s proposed verdict form contains too little
                                  10   detail regarding the different invalidity defenses, so the joint proposed verdict form shall
                                  11   incorporate the general structure of Chilisin’s proposed section on invalidity.
                                  12   V.       CYNTEC’S REQUEST FOR A BIFURCATED TRIAL
Northern District of California
 United States District Court




                                  13         Cyntec’s request to bifurcate the trial is GRANTED as unopposed as to inequitable
                                  14   conduct, and DENIED as to indefiniteness.
                                  15   VI.      TRIAL SCHEDULE AND TIME LIMITS
                                  16            The duration of the trial shall be 8 days commencing on Monday, August 23, 2021.
                                  17   The trial schedule will be Monday through Friday, from 8:30 a.m. to 1:30 p.m., with two
                                  18   15-minute breaks each day, except for the first and last day of trial which be extended.
                                  19   Jury selection will occur on the first day, as will opening statements and as much of the
                                  20   presentation of evidence as possible. Each side will be allotted 15 hours to present its
                                  21   case, not including closing arguments.
                                  22   VII.     MOTIONS TO SEAL DOCUMENTS AND TRIAL EVIDENCE
                                  23            The parties have filed a total of three motions to seal in conjunction with the
                                  24   pretrial papers. See Dkt. 213, 219, 223. Cyntec also filed a “motion to remove
                                  25   incorrectly filed documents.” See Dkt. 222. It appears that the motion to seal at Dkt. 223
                                  26   is intended to be an amended version of the motion to seal at Dkt. 219, though the filing
                                  27   does not make that clear.
                                  28            As discussed at the pretrial conference, the court will not allow the parties to seal
                                                                                      4
                                          Case 4:18-cv-00939-PJH Document 234 Filed 07/30/21 Page 5 of 5




                                  1    documents based on the designation of those documents as confidential. Accordingly, all

                                  2    three motions to seal (Dkt. 213, 219, 223) are DENIED. Cyntec’s motion to remove

                                  3    incorrectly filed documents (Dkt. 222) is GRANTED. With regard to the parties’ proposal

                                  4    for a special procedure for handling sealed documents at trial, the court explained that

                                  5    any previously sealed document offered as evidence at trial, will lose its sealed status.

                                  6    The only material that the court will permit to be shielded from public view is material

                                  7    disclosing the formulas for the manufacturing process that will be at issue in the trial.

                                  8    VIII.   FINAL COMMENTS

                                  9            As mentioned above, the parties are to submit the revised jury instructions and

                                  10   revised verdict forms. These revised versions must be filed by August 9, 2021.

                                  11           As discussed at the pretrial conference, the parties are to submit a joint case

                                  12   description, a joint witness list, and a list of all participating attorneys for the court’s use
Northern District of California
 United States District Court




                                  13   during voir dire. These documents must be filed by August 9, 2021.

                                  14           The parties must also prepare trial notebooks for the jurors which should contain,

                                  15   the patents, the stipulations entered by the parties, a list of accused products, a list of

                                  16   each witness along with a photo of the witness, a list of construed terms, and a glossary if

                                  17   the parties wish. These documents must be provided to the Clerk by August 20, 2021.

                                  18           IT IS SO ORDERED.

                                  19   Dated: July 30, 2021

                                  20                                                      /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       5
